Title: To Thomas Jefferson from Ebenezer Kellogg, 20 February 1806
From: Kellogg, Ebenezer
To: Jefferson, Thomas


                        
                            Hond. & Exelent, Sir
                            
                            New Marlborough 20th Feby. 1806
                        
                        From Intelligence Recd. by my Son, Friend B. Kellogg, who took out Letters Patent for a Machine of his
                            Invention, for the Shearing of wooling Cloths, last fall; I am led to believe, that you would be willing to encourage, &
                            really assist us, in the Manufacture of Broad-Cloth; which we contemplate attempting; first, on a Small Scale, hoping
                            others will follow; what I call a Laudable Example; provided, you was but convicted, that we should Suceed in Respect of
                            making good & of Cheapening the Same, of Equel finess, or Quality.—Therefore,
                        These lines are an address to you upon the Subject of Improving in that Art; hoping you will Excuse me for
                            troubling you with my Remarks thereon, if they Should not serve to convict you of the propriety of our attempt.
                        The Intelligence aluded to above, from my  in that of your
                            Encomiums upon the attempt of my  improve in the Shearing Branch; who
                            tells me, [that] you spoke highly in favour of attempting to Improve in the wooling Manufacture.—Which Sentiment coincides
                            so perfectly with mine, that I am constrain’d to take hold of my pen, to eccho the Sentiment, & impress it on the minds
                            of my fellow Citizens as far as my Influence goes.
                        I feel as tho this Country was as it were, inundated with Broadcloths, & other wooling goods, Imported from
                            foreign Nations; it is what tends greatly, to turn the Ballence of Trade against this Nation; & hence to drean the
                            Country of Specie; & as Coin, is rather scarce at this day, we have Reason to conclude that the Ballence of Trade is
                            against us! & so certain as we Import more than we Export, we must pay the Ballence, on the great Scale, in Coin, which
                            will ere long be Realiz’d by the failier of our Banks, Credit &c: I once traded in Dry goods, & I had the
                            Curiosity to add all my Bills together, of my Broadcloths & other wooling goods of all kinds Imported, by themselves;
                            & all other Shelf goods also; & found, that I had so laid in my Shelf goods, that the Articles in the wooling line
                            exceeded, in value, all others! Including, brochery, hard ware, &c. By which Experiment, I was Satisfied, for one,
                            that the Country was Consuming vast Sums Annually, in that line; Broadclothes come very high charg’d.—besides, a great many
                            of our City Merchants Especially ware Imported alltogether; which does appear to to be a Shame, to our Nation; we might with
                            as much propriety Import all our Sythes, Shoes, &c as we did in Infant State, it appears to me. I fear its
                            encourag’d in part, in consequence of our Revenue’s being Raised in a great degree from an Impost: if so, I had rather have
                            direct taxes laid; for it does appear to me, that the genius of the People
                            are Equel to that of making as good Cloths as the Europiens, & that it greatly Impoverishes the Nation which was greatly
                            encourag’d by the Legislature, in the day, that we declar’d Indipendence, (I clearly Recollect).
                        Now, Sir, If you are of this Sentiment, with me Relative to
                            Introducing the Manufacture of Broadcloths here; agreeable to what I understood from my Son, Plese to encourage me; who am one
                            of your fellow Citizens in that  of Bussiness; & even help me, to Money for that  if you think proper (viz) if convenient after enquiring my Character;
                            which you are desir’d to do, of Genl. Tracy, one of the Senators in Congress, who knows my Inabillity to do without help
                            & my Struggle for ten or twelve years past to improve in the line of Shearing by Machinery; in Co. with a Brother of
                            mine who Invented the first Shearing Machine that was ever Patented in this, or any Nation, I Expect; & tho
                            imperfect in some Respects, yet my Son’s Invention may have remedied those Imperfections, which genl. Tracy knows, we
                            have all Strove for, as a Family.—We wish, as a Family, to Borrow Money of Some Gent. Sufficient to obtain Two Patents
                            more; and then to Build works proper, for the Picking, Carding, Spining,
                            weaving, (Broad as well as narrow Cloth) Fulling, naping, &
                            Shearing, by Water, Steam, or other Powers; & we firmly believe we can, & to a great degree of perfection: we have
                            allready, Pick’d, Carded, Full’d Sheared & napped by water; tho we have never Shear’d to perfection, as yet.—we Built last
                            year, So many Carding & Picking Machines, as Sold for upwards of Two Thousand Dollars; besides, we run those ourselves:
                            & all good: & hope genl. Tracy will Recomend me at least to be a Man of Truth.—I have wrote to him on this Subject;
                            & desir’d him to ask your Excelency for help, & Encouragement both.—I feel as tho I did not know how, if I was able, to Risk
                            that of Patenting the weaving, Invention of mine; that I have made a Specification of; without some encouragement, as I feel
                            doubtfull some, of Success; & my Son, that has Invented a Machine for Spining, even Just as fast as a Carding Machine
                            will Card, feels Just so I believe.—I Questian whether he will ever proceed to get a Patent, unless encourag’d by some
                            gent. of distinction.
                        I Judge the only encouragment he would ask for, would be for Cash, in advance; & then be permitted to
                            return the same & Int. in a year or two, if we happen’d to be Sucessfull; if not, to pay in good Carding Machines,
                            or Broad-Cloths: Dy’d as permanent Beautifull & good Colours as any Imported; Such as Blue, Scarlet & Mixt: & as
                            cheap as any Imported of the same Quality.—its all I ask for; & do not ask for that (help) more to help myself, as an
                            Individual—then to help my Country.— I have Dy’d, as permanat & good Blues, & Scarlets, as any Imported I beleive, &
                            I have work’d upwards of thirty years at the Bussiness, of Fulling & Dressing Cloth; therefore, I feel as tho I might Set
                            the Example of Introducing the Manufacture to the younger.—If we could do so much by Machinery, as we beleive we can, it
                            would help us to undersell Europiens, Notwithstanding the cheapness of Labour in Europe, I beleive.
                        I am Sir Respectfully, yours
                        
                            Ebenr: Kellogg
                     
                        
                    